NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

________________________
                                :
RODNEY L. WYATT,                :
                                :            Civ. No. 18-13680 (RMB)
                  Petitioner    :
                                :                  OPINION
                                :
WARDEN DAVID ORTIZ,             :
                                :
               Respondent       :
________________________        :

BUMB, United States District Judge

     Petitioner Rodney L. Wyatt is a prisoner who was incarcerated

in the Federal Correctional Institution (“FCI”) in Fort Dix, New

Jersey when he filed a Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241, challenging his loss of good time credits after a

prison   disciplinary   hearing.    (Pet.,   ECF   No.   1.)   The   Court

administratively terminated this matter because Petitioner did not

pay the $5.00 filing fee or submit an application to proceed in

forma pauperis under 28 U.S.C. § 1915. (Order, ECF No. 3.) The

Court has now received Petitioner’s filing fee. In the meantime,

however, on February 11, 2019, legal mail sent to Petitioner at

his last known address was returned to the Court as undeliverable

because Petitioner is no longer at FCI Fort Dix. (ECF No. 4.)

I.   DISCUSSION

     Local Civil Rule 10.1(a) provides, in relevant part:
           unrepresented parties must advise the Court of
           any change in their . . . address within seven
           days of being apprised of such change by
           filing a notice of said change with the Clerk.
           Failure to file a notice of change may result
           in the imposition of sanctions by the Court.

      Dismissing a Plaintiff’s complaint without prejudice is an

appropriate remedy for noncompliance with this rule. See Archie v.

Dept. of Corr., Civ. No. 12-2466 (RBK/JS), 2015 WL 333299, at *1

(D.N.J. Jan. 23, 2015) (collecting cases).

II.   CONCLUSION

      The Court will dismiss this case without prejudice pursuant

to Local Rule 10.1   An appropriate order follows.

DATE: February 27, 2019
                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      UNITED STATES DISTRICT JUDGE




                                 2 
 
